Exhibit 10.1 THE SECURITIES REPRESENTED BY THIS WARRANT HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR UNDER THE APPLICABLE SECURITIES LAWS OF ANY STATE OR OTHER JURISDICTION, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE REQUIREMENTS OF SUCH ACT AND THE APPLICABLE SECURITIES LAW OF ANY STATE OR OTHER JURISDICTION. WARRANT TO PURCHASE SHARES OF THE COMMON STOCK OF COPSYNC, INC. Warrant No.: 2014 – Date of Issuance: , 2014 This certifies that or his permitted assigns (each individually, a “Holder”) for value received, shall be entitled to purchase from COPsync, Inc., a Delaware corporation (the “Company”), having a mailing address at P.O. Box 802108, Dallas, Texas 75380-2108, a maximum of THOUSAND (,000) fully paid and non-assessable shares of the Company’s common stock, par value $0.0001 per share (“Common Stock”), for a purchase price equal to $0. per share (the “Exercise Price”) at any time, or from time to time, up to and including 5:00 p.m., Central Standard time on the fourth anniversary of the date hereof (the “Expiration Date”), upon (i) the surrender to the Company at its principal place of business(or at such other location as the Company may advise the Holder in writing) of this Warrant and a Form of Subscription in substantially the form attached hereto duly completed and executed and, (ii) payment in full in cash or by certified check or wire transfer of the aggregate Exercise Price for the number of shares for which this Warrant is being exercised, determined in accordance with the provisions hereof.The Exercise Price and the number of shares of Common Stock purchasable hereunder are subject to adjustment as provided in Section3 hereof. This Warrant is one of a series of Warrants issued for shares of Common Stock of the Company issued in connection with a capital raise of the Company pursuant to which the Company has issued in 2014 shares of its Common Stock and warrants to various purchasers (collectively, the “Warrant Series”). This Warrant is subject to the following terms and conditions: 1.Exercise; Issuance of Certificates; Payment For Shares. (a)General.This Warrant is exercisable at the option of the Holder of record hereof, at any time or from time to time up to the Expiration Date for all or any part of the shares of Common Stock (but not for a fraction of a share) which may be purchased hereunder.The Company agrees that the shares of Common Stock purchased under this Warrant shall be and are deemed to be issued to the Holder hereof as the record owner of such shares as of the close of business on the date on which (i) this Warrant shall have been surrendered, properly endorsed, (ii) the completed, executed Form of Subscription shall have been surrendered, and (iii) payment shall have been made to the Company for such shares, in each case, at the Company’s address set forth above (or at such other location as the Company may advise the Holder in writing).Certificates for the shares of Common Stock so purchased, together with any other securities or property to which the Holder is entitled upon such exercise, shall be delivered to the Holder by the Company at the Company’s expense within a reasonable time after the rights represented by this Warrant have been so exercised, and in any event, within ten (10) days of such exercise.In case of a purchase of less than all the shares that may be purchased under this Warrant, the Company shall cancel this Warrant and execute and deliver a new Warrant or Warrants of like tenor for the balance of the shares purchasable under the Warrant surrendered upon such purchase, to the Holder hereof within a reasonable time.Each stock certificate so delivered shall be in such denominations of Common Stock as may be requested by the Holder hereof and shall be registered in the name of the Holder. Form of COPsync Warrant 2014
